 

EXECUTION COPY

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

 

THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is
executed as of July 2, 2012, by EACH OF THE SUBSIDIARIES OF AMERICAN REALTY
CAPITAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Borrower”), LISTED ON SCHEDULE 1 ATTACHED HERETO or who become a party hereto
pursuant to Section 21 below (each a “Guarantor” and collectively,
“Guarantors”), for the benefit of the Credit Parties (defined below).

 

RECITALS:

 

A.           Borrower is party to that certain Term Loan Agreement, dated as of
April 16, 2012 (the “Existing Term Loan Agreement”), among Borrower, American
Realty Capital Trust, Inc. (“Parent Guarantor”), each lender from time to time
party thereto (the “Existing Lenders”), and Wells Fargo Bank, National
Association, as Administrative Agent for the benefit of the Existing Lenders
(“Administrative Agent”). Capitalized terms used herein shall, unless otherwise
indicated, have the respective meanings set forth in the Term Loan Agreement.

 

B.           In connection with the Existing Term Loan Agreement, each Guarantor
entered into that certain Subsidiary Guaranty Agreement, dated as of April 16,
2012 (the “Existing Guaranty”), in favor of Administrative Agent, for the
benefit of the Existing Lenders, to guaranty the repayment of the Guaranteed
Obligations (as defined in the Existing Guaranty) under the Existing Term Loan
Agreement.

 

C.           Borrower, Parent Guarantor, the Existing Lenders and Administrative
Agent have agreed to amend and restate the Existing Term Loan Agreement pursuant
to that certain Amended and Restated Term Loan Agreement dated as of the date
hereof (as same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”) among Borrower, Parent
Guarantor, the lenders from time to time party thereto (including any Existing
Lenders, the “Lenders”) and Administrative Agent (Administrative Agent and the
Lenders, together with their respective successors and assigns, are each a
“Credit Party,” and collectively the “Credit Parties”), which Term Loan
Agreement, among other things, re-evidences the Borrower’s outstanding
obligations under the Existing Term Loan Agreement and provides, subject to the
terms and conditions thereof, for extensions of credit to be made by the Lenders
to or for the benefit of Borrower.

 

D.           Each Guarantor wishes to affirm its obligations under the terms of
the Existing Guaranty and wishes to amend and restate the terms of the Existing
Guaranty.

 

E.           Each Guarantor is a Subsidiary of Borrower and will, directly or
indirectly, benefit from the Credit Parties’ extension of credit to Borrower.

 

F.           This Guaranty is integral to the transactions contemplated by the
Loan Documents, and the execution and delivery hereof is a condition precedent
to the Credit Parties’ obligations to extend credit to Borrower under the Loan
Documents.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Term
Loan Agreement and to make Loans to Borrower thereunder, and to extend such
credit to Borrower as the Credit Parties may from time to time agree to extend,
and for other good and valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged, Guarantors hereby jointly and severally
guarantee payment of the Guaranteed Obligations (hereinafter defined) and hereby
agree as follows:

 

 

 

 

Section 1.          Nature of Guaranty. Each Guarantor hereby absolutely and
unconditionally guarantees, jointly and severally, as a guarantee of payment and
not merely as a guarantee of collection, prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations including, without limitation, all
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of Borrower to the Credit Parties arising under the Term Loan
Agreement and the other Loan Documents (including, without limitation, all
renewals, extensions, modifications, amendments, and restatements thereof and
all costs, attorneys’ fees and expenses incurred by any Credit Party in
connection with the collection or enforcement thereof) including, without
limitation, any and all environmental indemnifications contained in the Loan
Documents (collectively, the “Guaranteed Obligations”). Administrative Agent’s
books and records showing the amount of the Guaranteed Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity, or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor, or by any fact or circumstance relating to the Guaranteed Obligations
which might otherwise constitute a defense to the obligations of any Guarantor
under this Guaranty.

 

Section 2.          No Setoff or Deductions; Taxes. Each Guarantor represents
and warrants that it is formed and resident in the United States of America. All
payments by any Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future taxes. If any Guarantor must make
a payment under this Guaranty, then such Guarantor represents and warrants that
it will make the payment from its offices located in the United States of
America to Administrative Agent, for the benefit of the Credit Parties, so that
no withholding tax is imposed on such payment. Notwithstanding the foregoing, if
any Guarantor makes a payment under this Guaranty to which withholding tax
applies, or any taxes (other than Excluded Taxes) are at any time imposed on any
payments under or in respect of this Guaranty including, but not limited to,
payments made pursuant to this Section 2, then such Guarantor shall pay all such
taxes to the relevant authority in accordance with applicable law such that each
Credit Party receives the sum it would have received had no such deduction or
withholding been made and shall also pay to Administrative Agent, for the
benefit of the Credit Parties, on demand, all additional amounts which
Administrative Agent specifies as necessary to preserve the after-tax yield the
Credit Parties would have received if such taxes had not been imposed.
Guarantors shall promptly provide Administrative Agent with an original receipt
or certified copy issued by the relevant authority evidencing the payment of any
such amount required to be deducted or withheld.

 

Section 3.          No Termination. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid and performed in
full and any commitments of the Credit Parties or facilities provided by the
Credit Parties with respect to the Guaranteed Obligations are terminated. All
payments under this Guaranty shall be made at Administrative Agent’s Office in
Dollars.

 

Section 4.          Waiver of Notices. Each Guarantor waives notice of the
acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment, notice of
intent to accelerate, notice of acceleration, and any other notices to which any
Guarantor might otherwise be entitled.

 

Page 2

 

 

Section 5.          NO SUBROGATION. No Guarantor shall exercise any right of
subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Credit Parties and
shall forthwith be paid to Administrative Agent, for the benefit of the Credit
Parties, to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.

 

Section 6.          Waiver of Suretyship Defenses. Each Guarantor agrees that
the Credit Parties may, at any time and from time to time, and without notice to
Guarantors, make any agreement with Borrower or with any other person or entity
liable on any of the Guaranteed Obligations or providing collateral as security
for the Guaranteed Obligations, for the extension, renewal, payment, compromise,
discharge, or release of the Guaranteed Obligations or any collateral (in whole
or in part), or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations or the provision
of collateral, all without in any way impairing, releasing, discharging, or
otherwise affecting the obligations of any Guarantor under this Guaranty. Each
Guarantor waives any defense arising by reason of any disability or other
defense of Borrower or any other guarantor, or the cessation from any cause
whatsoever of the liability of Borrower, or any claim that any Guarantor’s
obligations exceed or are more burdensome than those of Borrower and waives the
benefit of any statute of limitations affecting the liability of any Guarantor
hereunder. Each Guarantor waives any right to enforce any remedy which such
Guarantor now has or may hereafter have against Borrower and waives any benefit
of and any right to participate in any security now or hereafter held by
Administrative Agent for the benefit of the Credit Parties. Further, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

 

Section 7.          Exhaustion of Other Remedies Not Required. The obligations
of each Guarantor hereunder are those of primary obligor, and not merely as
surety, and are independent of the Guaranteed Obligations. Each Guarantor waives
diligence by any of the Credit Parties and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any Credit Party to exhaust any right or remedy
or to take any action against Borrower, any other guarantor, or any other
person, entity, or property before enforcing this Guaranty against any
Guarantor.

 

Section 8.          Reinstatement. Notwithstanding anything in this Guaranty to
the contrary, this Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any portion of the Guaranteed
Obligations (including pursuant to any settlement entered into by a Credit Party
in its discretion) is revoked, terminated, rescinded, or reduced or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of Borrower or any other person or entity or otherwise, as if
such payment had not been made and whether or not Administrative Agent is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

Section 9.          Subordination. Each Guarantor hereby expressly subordinates
the payment of all obligations and indebtedness of Borrower owing to such
Guarantor, whether now existing or hereafter arising and whether those
obligations are (a) direct, indirect, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, (b) due or to become due to
such Guarantor, (c) held by or are to be held by such Guarantor, (d) created
directly or acquired by assignment or otherwise, or (e) evidenced in writing
(collectively, the “Subordinated Debt”) to the indefeasible payment in full of
all Guaranteed Obligations. Each Guarantor agrees not to accept any payment in
respect of such Subordinated Debt from Borrower if a Default exists. If any
Guarantor receives any payment in respect of any Subordinated Debt in violation
of the foregoing, then such Guarantor shall hold that payment in trust for the
Credit Parties and promptly turn it over to Administrative Agent, for the
benefit of the Credit Parties, in the form received (with any necessary
endorsements), to be applied in accordance with the Term Loan Agreement, but
without reducing or affecting in any manner the liability of any Guarantor under
this Guaranty.

 

Page 3

 

 

Section 10.          Information. Each Guarantor agrees to furnish promptly to
Administrative Agent any and all financial or other information regarding such
Guarantor or its property as Administrative Agent may reasonably request in
writing.

 

Section 11.          Stay of Acceleration. In the event that acceleration of the
time for payment of any of the Guaranteed Obligations is stayed, upon the
insolvency, bankruptcy, or reorganization of Borrower or any other person or
entity, or otherwise, all such amounts shall nonetheless be payable by
Guarantors immediately upon demand by Administrative Agent.

 

Section 12.          INDEMNIFICATION AND Expenses.

 

(a)          Each Guarantor agrees to indemnify each Credit Party from and
against any and all claims, losses, and liabilities in any way relating to,
growing out of, or resulting from this Guaranty and the transactions
contemplated hereby (including, without limitation, enforcement of this
Guaranty), except to the extent such claims, losses, or liabilities result from
such Credit Party’s gross negligence or willful misconduct as finally determined
by a court of competent jurisdiction.

 

(b)          Each Guarantor shall indemnify each Credit Party and each Related
Party of any of the Credit Parties (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, and related expenses (including, without
limitation, the fees, charges, and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or any Loan Party arising out of, in connection with, or as a result
of (i) the execution or delivery or enforcement of this Guaranty or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder, the consummation of the
transactions contemplated hereby, or, in the case of Administrative Agent and
its Related Parties only, the administration of this Guaranty; or (ii) any
actual or prospective claim, litigation, investigation, or proceeding relating
to any of the foregoing, whether based on contract, tort, or any other theory,
whether brought by a third party or by any Loan Party, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee and its Related Parties, be available to the extent that such
losses, claims, damages, liabilities, or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
its Related Parties.

 

(c)          Each Guarantor shall pay to Administrative Agent upon demand the
amount of any and all costs and expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that Administrative Agent
may incur in connection with the administration of this Guaranty, including,
without limitation, any such costs and expenses incurred in the preservation,
protection, or enforcement of any rights of any Credit Party in any case
commenced by or against any Guarantor under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute. The obligations of
Guarantors under the preceding sentence shall survive termination of this
Guaranty.

 

Section 13.          AMENDMENTS. No amendment, modification, termination, or
waiver of any provision of this Guaranty, and no consent to any departure by any
Guarantor from the terms and conditions hereof, shall in any event be effective
unless the same shall be in writing and signed by Administrative Agent and each
Guarantor. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

 

Page 4

 

 

Section 14.           Notices; ELECTRONIC DELIVERY OF CERTAIN INFORMATION.
Documents.

 

(a)           Any notice or other communication herein required or permitted to
be given shall be in writing and shall be in accordance with the provisions of
Section 11.02 of the Term Loan Agreement. All notices or other communications
hereunder shall be made to the applicable address, as follows: (i) if addressed
to Administrative Agent, then to the address specified for Administrative Agent
set forth on Schedule 11.02 of the Term Loan Agreement; and (ii) if addressed to
any Guarantor, then to the address as follows: c/o American Realty Capital, 405
Park Avenue, 15th Floor, New York, New York 10022, Attention: William M. Kahane,
Facsimile No.: (646) 861-7812, with a copy to c/o American Realty Capital, 405
Park Avenue, 15th Floor, New York, New York 10022, Attention: Jesse C. Galloway,
Facsimile No.: (646) 861-7804. Any party to this Guaranty may change its
address, telecopier or telephone number for notices and other communications in
accordance with the terms and provisions set forth in Section 11.02(d) of the
Term Loan Agreement.

 

(b)          Documents required to be delivered pursuant to this Guaranty shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which each of the Credit Parties have access
(including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by Administrative Agent or
Borrower) provided that the foregoing shall not apply to any Credit Party that
has notified Administrative Agent and Borrower that it cannot or does not want
to receive electronic communications.  Administrative Agent or Borrower, on
behalf of the Guarantors, may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic delivery pursuant to
procedures approved by it for all or particular notices or communications, all
in accordance with the terms of the Term Loan Agreement.  Documents or notices
delivered electronically shall be deemed to have been delivered twenty-four (24)
hours after the date and time on which Administrative Agent or Borrower, on
behalf of applicable Guarantor, posts such documents or the documents become
available on a commercial website and Administrative Agent or Borrower, on
behalf of such Guarantor, notifies each Lender of said posting and provides a
link thereto provided if such notice or other communication is not sent or
posted during the normal business hours of the recipient, said posting date and
time shall be deemed to have commenced as of  9:00 a.m. Eastern time on the
opening of business on the next Business Day for the recipient.  Notwithstanding
anything contained herein, in every instance each Guarantor shall deliver paper
copies of any documents to any Credit Party that requests such paper copies
until a written request to cease delivering paper copies is given by such Credit
Party.  Administrative Agent shall have no obligation to request the delivery of
or to maintain paper copies of the documents delivered electronically, and in
any event shall have no responsibility to monitor compliance by any Guarantor
with any such request for delivery.

 

Section 15.          No Waiver; Enforceability. No failure by any Credit Party
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy or power hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

 

Section 16.          Assignment. This Guaranty shall: (a) bind each Guarantor
and its successors and assigns, provided that no Guarantor may assign its rights
or obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
any Guarantor and without affecting any Guarantor’s obligations hereunder,
assign or sell participations in the Guaranteed Obligations and this Guaranty,
in whole or in part. Each Guarantor agrees that the Credit Parties may disclose
to any prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties’ possession concerning
any Guarantor, this Guaranty, and any security for this Guaranty to the extent
permitted under, and in compliance with, the terms of the Term Loan Agreement.

 

Page 5

 

 

Section 17.         Condition of Borrower. Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from Borrower such information concerning the financial condition,
business, and operations of Borrower as Guarantors require, and that no Credit
Party shall have any duty, and Guarantors are not relying on any Credit Party at
any time, to disclose to Guarantors any information relating to the business,
operations, or financial condition of Borrower.

 

Section 18.         RIGHTS OF SETOFF. If and to the extent any payment is not
made when due hereunder, then Administrative Agent and each other Credit Party
(with the prior consent of Administrative Agent) may setoff and charge from time
to time any amount so due against any or all of Guarantors’ accounts or deposits
with Administrative Agent or such other Credit Party.

 

Section 19.         Other Guarantees. Unless otherwise agreed by Administrative
Agent, the applicable Credit Party and Guarantors in writing, this Guaranty is
not intended to supersede or otherwise affect any other guaranty now or
hereafter given by Guarantors for the benefit of the Credit Parties or any term
or provision thereof.

 

Section 20.         REPRESENTATIONS AND WARRANTIES; LOAN DOCUMENTS. By execution
hereof, each Guarantor covenants and agrees that certain representations,
warranties, terms, covenants, and conditions set forth in the Loan Documents are
applicable by their terms to such Guarantor and shall be imposed upon such
Guarantor, and each Guarantor reaffirms that each such representation and
warranty is true and correct and covenants and agrees to promptly and properly
perform, observe, and comply with each such term, covenant, or condition.
Moreover, each Guarantor acknowledges and agrees that this Guaranty is subject
to the setoff provisions as noted in Section 18 above in favor of the Credit
Parties. In the event the Term Loan Agreement or any other Loan Document shall
cease to remain in effect for any reason whatsoever during any period when any
part of the Guaranteed Obligations remains unpaid, such terms, covenants, and
agreements of the Term Loan Agreement or such other Loan Document incorporated
herein by this reference and which are, by their terms, made applicable to any
Guarantors shall nevertheless continue in full force and effect as obligations
of each Guarantor under this Guaranty.

 

Section 21.         Additional Guarantors. The initial Guarantors hereunder
shall be each of the Subsidiary Guarantors of Borrower that are signatories
hereto and that are listed on Schedule 1 attached hereto. From time to time
subsequent to the date hereof, additional Subsidiary Guarantors of Borrower may
become parties hereto as additional Guarantors (each an “Additional Guarantor”)
by executing a counterpart of this Guaranty in the form of Exhibit A attached
hereto. Upon delivery of any such counterpart to Administrative Agent, notice of
which is hereby waived by Guarantors, each such Additional Guarantor shall be a
Guarantor and shall be a party hereto as if such Additional Guarantor were an
original signatory hereof. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Guarantor hereunder, or by any election by Administrative Agent not
to cause any Subsidiary Guarantor of Borrower to become an Additional Guarantor
hereunder. Subject to Section 22, this Guaranty shall be fully effective as to
any Guarantor that is or becomes a party hereto regardless of whether any such
person becomes or fails to become or ceases to be a Guarantor hereunder.

 

Section 22.         Release of Guarantors. Subject to Section 10.10 of the Term
Loan Agreement, a Guarantor may be released from its obligations under this
Guaranty by Administrative Agent’s execution of a Release of Guaranty in the
form of Exhibit B attached hereto. Each Guarantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the release
of any other Guarantor hereunder.

 

Page 6

 

 

Section 23.          GOVERNING LAW; JURISDICTION; ETC.

 

(a)          GOVERNING LAW.         THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)          SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)          WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 23(b). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE
TERM LOAN AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)          Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.

 

Page 7

 

 

Section 24.         Counterparts. This Guaranty may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

Section 25.         ACKNOWLEDGMENT OF BENEFITS; CONTRIBUTION; EFFECT OF
AVOIDANCE PROVISIONS.

 

(a) Each Guarantor acknowledges that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the proceeds of the Loans made by the Lenders to the Borrower pursuant to the
Term Loan Agreement; that the benefits received by such Guarantor are reasonably
equivalent consideration for such Guarantor's execution of this Guaranty; and
that such benefits include, without limitation, the access to capital afforded
to the Borrower pursuant to the Term Loan Agreement from which the activities of
such Guarantor will be supported, the refinancing of certain existing
indebtedness of Borrower and such Guarantor secured by such Guarantor’s
Borrowing Base Properties from the proceeds of the Loans, and the ability to
refinance that indebtedness at a lower interest rate and otherwise on more
favorable terms than would be available to it if the Borrowing Base Properties
owned by such Guarantor’s were being financed on a stand-alone basis and not as
part of a pool of assets comprising the security for the Obligations. Each
Guarantor is executing this Guaranty and the other Loan Documents in
consideration of those benefits received by it.

 

(b)          Each Guarantor hereby agrees as among themselves that, in
connection with payments made hereunder, each Guarantor shall have a right of
contribution from each other Guarantor in accordance with applicable Law.  Such
contribution rights shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full, and none of the Guarantors shall
exercise any such contribution rights until the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full.

 

(c)          It is the intent of each Guarantor, the Administrative Agent and
the Lenders that in any proceeding under any Debtor Relief Laws, such
Guarantor's maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Lenders under the Loan Documents) to be avoidable or
unenforceable against such Guarantor in such proceeding as a result of
applicable Laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code of the United States and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code of the United States or otherwise.
The Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the other Lenders under the Loan
Documents) shall be determined in any such proceeding are referred to herein as
"Avoidance Provisions". Accordingly, to the extent that the obligations of a
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guaranteed Obligations for which such Guarantor shall be
liable hereunder shall be reduced to the greater of (A) the amount which, as of
the time any of the Guaranteed Obligations are deemed to have been incurred by
such Guarantor under the Avoidance Provisions, would not cause the obligations
of such Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the other Lenders under the Loan Documents), to be
subject to avoidance under the Avoidance Provisions or (B) the amount which, as
of the time demand is made hereunder upon such Guarantor for payment on account
of the Guaranteed Obligations, would not cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Lenders under the Loan Documents), to be subject to avoidance
under the Avoidance Provisions. In determining the limitations, if any, on the
amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account. The provisions under this Section are intended solely to preserve the
rights of the Administrative Agent and the Lenders hereunder to the maximum
extent that would not cause the obligations of any Guarantor hereunder to be
subject to avoidance under the Avoidance Provisions, and no Guarantor or any
other Person shall have any right or claim under this Section as against the
Administrative Agent and the Lenders that would not otherwise be available to
such Person under the Avoidance Provisions.

 

Page 8

 

 

Section 26.         AMENDMENT AND RESTATEMENT; NO NOVATION OF EXISTING GUARANTY.
This Guaranty amends and restates in its entirety the Existing Guaranty and this
Guaranty is in no way intended to constitute a novation of any obligations owed
by Guarantors to the Credit Parties (as defined in the Existing Guaranty) under
the Existing Guaranty, all of which are hereby reaffirmed, ratified and
confirmed.

 

Section 27.         GENERAL AFFIRMATION OF LOAN DOCUMENTS. Each of the
undersigned hereby (a) acknowledges and consents to the execution and delivery
of the Term Loan Agreement by the parties thereto and the execution and delivery
of each of the instruments, documents and agreements required in connection
therewith, (b) agrees that the Term Loan Agreement and the transactions
contemplated thereby shall not limit or diminish the obligations of such Person
arising under or pursuant to the Loan Documents (as defined in the Existing Term
Loan Agreement) to which it is a party, (c) reaffirms all of its obligations
under the Loan Documents (as defined in the Existing Term Loan Agreement) to
which it is a party, and (d) acknowledges and agrees that each Loan Document (as
defined in the Existing Term Loan Agreement) executed by it remains in full
force and effect and is hereby reaffirmed, ratified and confirmed.

 

Section 28.         FINAL AGREEMENT. This Guaranty and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. there are no unwritten oral
agreements between the parties.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]



 

Page 9

 

 

 

IN WITNESS WHEREOF, each Guarantor and Administrative Agent have caused this
Guaranty to be duly executed and delivered as of the date first written above.

 

GUARANTORS:

 

ARC ARABLOH001, LLC ARC ARABRNC001, LLC ARC ARBYCMI001, LLC ARC ARCBYPA001, LLC
ARC ARCTDNY001, LLC ARC ARGIDNE001, LLC ARC ARHDNFL001, LLC ARC ARKTGOH001, LLC
ARC ARMLNSC001, LLC ARC AROCTNY001, LLC ARC ARPBLCO001, LLC ARC ARPCLFL001, LLC
ARC ARPHRFL001, LLC ARC ARPQAOH001, LLC ARC ARRLDMS001, LLC ARC ARRTDNY001, LLC
ARC ARSPHFL001,LLC ARC ARVCTTX001, LLC ARC AZCLBSC001, LLC ARC BFCHSVA001, LLC
ARC BFDRDMO001, LLC ARC BFEDMOK001, LLC ARC BFMDBFL001, LLC ARC BFMWKWI001, LLC
ARC BFNRFNJ001, LLC ARC BFOKCOK001, LLC, each a Delaware limited liability
company

 

By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title: Authorized
Signatory  

 

Signature Page to

Amended and Restated Subsidiary Guaranty Agreement

 

 

 

 


ARC BFOWAOK001, LLC ARC BFTULOK001, LLC ARC BFYKNOK001, LLC ARC BJBBGSC001, LLC
ARC BJBUFGA001, LLC ARC BJGRFNC001, LLC ARC BJHLBNC001,LLC ARC BJHPTNC001, LLC
ARC BJHWLGA001, LLC ARC BJINMSC001, LLC ARC BJLNCNC001, LLC ARC BJNPTAL001, LLC
ARC BJPDNSC001, LLC ARC BJRFDNC001, LLC ARC BJTSVNC001, LLC ARC BJWKTNC001, LLC
ARC BSPSCAR001, LLC ARC CAOMHNE001, LLC ARC CCALBGA001, LLC ARC CVCHSNY001, LLC
ARC CVDRYFL001, LLC ARC CVRKRNC001, LLC ARC DDBLKID001, LLC ARC DDENTAL001, LLC
ARC DDSLVPA001, LLC ARC DFLVPIL001, LLC ARC DFWCHKS001, LLC ARC DGABBLA001, LLC
ARC DGADLAL001, LLC ARC DGALSMI001, LLC ARC DGBKYMI001, LLC ARC DGBMNOH001, LLC
ARC DGBMTTX001, LLC ARC DGBNTMO001, LLC ARC DGBSMAL001, LLC ARC DGBSNKY001, LLC
ARC DGCATIL001, LLC ARC DGCCPMO001, LLC, each a Delaware limited liability
company

 

By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title: Authorized
Signatory  

 

Signature Page to

Amended and Restated Subsidiary Guaranty Agreement

 

 

 

 

ARC DGCDNOH001, LLC ARC DGCLBIL001, LLC ARC DGCNTMI001, LLC ARC DGCPCTX001, LLC
ARC DGCPMMI001, LLC ARC DGCRGIL001, LLC ARC DGCVLAL001, LLC ARC DGDRNKY001, LLC
ARC DGDSNLA001, LLC ARC DGDTNOH001, LLC ARC DGELSTX001, LLC ARC DGFLNLA001, LLC
ARC DGFYTOH001, LLC ARC DGGDNMI001, LLC ARC DGGNSTX001, LLC ARC DGIWNGA001, LLC
ARC DGJSNMO001, LLC ARC DGJSPAL001, LLC ARC DGJSPAL002, LLC ARC DGJSPAL003, LLC
ARC DGKGNOH001, LLC ARC DGLFTLA001, LLC ARC DGLRHFL001, LLC ARC DGLTCMI001, LLC
ARC DGLVLLA001, LLC ARC DGMCLMI001, LLC ARC DGMLVLA001, LLC ARC DGMMTLA001, LLC
ARC DGMNRLA001, LLC ARC DGMTATX001, LLC ARC DGCDNOH001, LLC ARC DGCLBIL001, LLC
ARC DGCNTMI001, LLC ARC DGCPCTX001, LLC ARC DGCPMMI001, LLC ARC DGCRGIL001, LLC
ARC DGCVLAL001, LLC ARC DGDRNKY001, LLC ARC DGDSNLA001, LLC, each a Delaware
limited liability company

 

By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title:  Authorized
Signatory  

 

Signature Page to

Amended and Restated Subsidiary Guaranty Agreement

 

 

 

 

ARC DGMTSIA001, LLC ARC DGNMKMI001, LLC ARC DGNPTOH001, LLC ARC DGOKHOH001, LLC
ARC DGOLKAL001, LLC ARC DGOLSLA001, LLC ARC DGOROMO001, LLC ARC DGPNKMI001, LLC
ARC DGPVTLA001, LLC ARC DGQNCMO001, LLC ARC DGRBLLA001, LLC ARC DGSATTX001, LLC
ARC DGSBTTN001, LLC ARC DGSHNMI001, LLC ARC DGSLBAL001, LLC ARC DGSMTFL001, LLC
ARC DGSPHMI001, LLC ARC DGSSTAL001, LLC ARC DGSTJMI001, LLC ARC DGSVLOH001, LLC
ARC DGTBYAL001, LLC ARC DGTKSMI001, LLC ARC DGUVLMO001, LLC ARC DGWLLMI001, LLC
ARC DGWTLIA001, LLC ARC FEBTMMD001, LLC ARC FECNTOH001, LLC ARC FEEGBNY001, LLC
ARC FEGRNOH001, LLC ARC FENPXAZ001, LLC ARC DGMTSIA001, LLC ARC DGNMKMI001, LLC
ARC DGNPTOH001, LLC ARC DGOKHOH001, LLC ARC DGOLKAL001, LLC ARC DGOLSLA001, LLC
ARC DGOROMO001, LLC ARC DGPNKMI001, LLC ARC DGPVTLA001, LLC, each a Delaware
limited liability company

 

By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title: Authorized
Signatory  

 

Signature Page to

Amended and Restated Subsidiary Guaranty Agreement

 

 

 

 

ARC FESAGMI001, LLC ARC FESHRTX001, LLC ARC FEWLBNH001, LLC ARC GSBRKNY001, LLC
ARC GSBRNTX001, LLC ARC GSCOSCO001, LLC ARC GSDALTX001, LLC ARC GSEAGTX001, LLC
ARC GSKNXTN001, LLC ARC GSNPRFL001, LLC ARC GSPARTX001, LLC ARC GSPARWV001, LLC
ARC GSREDCA001, LLC ARC GSSCYIA001, LLC ARC GSSVAAZ001, LLC ARC HVHVPA0001 GP
LLC ARC HVLHNPA001 GP LLC ARC HVLNDPA001 GP LLC ARC HVLNDPA002 GP LLC ARC
HVLRKPA001 GP LLC ARC HVLSDPA001 GP LLC ARC HVPMTPA001 GP LLC ARC HVSGHPA001 GP
LLC ARC HVSHPA0001 GP LLC ARC HVSPKPA001 GP LLC ARC HVSTNPA001 GP LLC ARC
HVSTNPA002 GP LLC ARC HVSVPA0001 GP LLC ARC HVWPTPA001 GP LLC ARC HVWYMPA001 GP
LLC ARC FESAGMI001, LLC ARC FESHRTX001, LLC ARC FEWLBNH001, LLC ARC GSBRKNY001,
LLC ARC GSBRNTX001, LLC ARC GSCOSCO001, LLC ARC GSDALTX001, LLC ARC GSEAGTX001,
LLC, each a Delaware limited liability company

 

By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title: Authorized
Signatory  

 

Signature Page to

Amended and Restated Subsidiary Guaranty Agreement

 

 

 

 

ARC IHBRGLA001, LLC ARC IHSAL0R001, LLC ARC JJAMHNY001, LLC ARC JJPLYMA001, LLC
ARC JJWATNJ001, LLC ARC KGADRIA001, LLC ARC KGBLVMO001, LLC ARC KGBLVMO002, LLC
ARC KGFGRMO001, LLC ARC KGHLSMO001, LLC ARC KGMNTMO001, LLC ARC KGNLAIA001, LLC
ARC KGSPFMO001, LLC ARC KGSPFMO002, LLC ARC KGSPFMO003, LLC ARC KGSPFMO004, LLC
ARC KGSPFMO005, LLC ARC KGSPFMO006, LLC ARC KGSPFMO007, LLC ARC KGSPFMO008, LLC
ARC KGWYVMO001, LLC ARC LWAUGGA001, LLC ARC MBOKCOK001, LLC ARC MBWESTX001, LLC
ARC NTDLVGA001, LLC ARC NTKNSGA001, LLC ARC NTLBNGA001, LLC ARC ORBVAMI001, LLC
ARC ORRSVMI001, LLC, each a Delaware limited liability company

 

By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title: Authorized
Signatory  

 

Signature Page to

Amended and Restated Subsidiary Guaranty Agreement

 

 

 

 

ARC ORSGNMI001, LLC ARC ORWFDMI001, LLC ARC PBLVGNV001, LLC ARC PBNWLPA001, LLC
ARC PBSTKCA001, LLC ARC PMOTTIL001, LLC ARC RNAUGGA001, LLC ARC RNDKSTN001, LLC
ARC RNKSCKS001, LLC ARC RNMPHTN001, LLC ARC RNNAUSC001, LLC ARC RNNCSIN001, LLC
ARC RNSMPTN001, LLC ARC RNSVLGA001, LLC ARC RNVLDGA001, LLC ARC SEBRDFL001, LLC
ARC SEMTDFL001, LLC ARC TJPTLME001, LLC ARC TPCANNY001, LLC ARC TSFRCSC001, LLC
ARC TSKMZMI001, LLC ARC TSMDNGA001, LLC ARC TSPTKCT001, LLC ARC USMNEMN001, LLC
ARC VACLDID001, LLC ARC WGACWGA001, LLC ARC WGANGNY001, LLC ARC WGBKLNY001 LLC
ARC WGBKLNY002 LLC ARC WGELKIN001, LLC, each a Delaware limited liability
company

 

By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title: Authorized
Signatory  

 

Signature Page to

Amended and Restated Subsidiary Guaranty Agreement

 

 

 

 

ARC WGFSTMS001, LLC

ARC WGLSPGA001, LLC

ARC WGMRCLA001, LLC

ARC WGPTHNY001 LLC

ARC WGQNSNY001 LLC

ARC WGQNSNY002 LLC

ARC WGQNSNY003 LLC

ARC WMEBBPA001, LLC

ARC WPMRNOH001, LLC

CRE JV Mixed Five IL 1 Branch Holdings LLC

ARC FEHOUTX 001, LLC

ARC JBDESMO001, LLC

ARC JBTDAOR001, LLC

ARC JBCCRTX001, LLC

ARC JBVANWA001, LLC

ARC JBHOUTX001, LLC

ARC WGBYRMS001, LLC

ARC WGIRDNY001, LLC

ARC WGPYNNY001, LLC

ARC WRELPTX001, LLC

ARC WPIACIA001, LLC

ARC GEMSKWI001, LLC

ARC LMLUFTX001, LLC

ARC FESPKWA001, LLC

ARC VZHRMMD001, LLC

ARC RRBDFTX001, LLC

ARC ROC17MA LLC

ARC PANJOH54 LLC

ARC ROCK17MA Member LLC

ARC PANJOH54 Member LLC

ARC PA-QRS Trust Member LLC, each a Delaware limited liability company

 

By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway      Title: Authorized
Signatory   

 

Signature Page to

Amended and Restated Subsidiary Guaranty Agreement

 

 

 

 

ARC PA-QRS Trust, a Virginia business trust

 

By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway      Title: Authorized
Signatory   

 

Signature Page to

Amended and Restated Subsidiary Guaranty Agreement

 

 

 

 

ADMINISTRATIVE AGENT:

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION             By: /s/ D. Bryan Gregory  
  Name: D. Bryan Gregory     Title: Director

 

Signature Page to

Amended and Restated Subsidiary Guaranty Agreement

  

 

 

 

SCHEDULE 1

INITIAL GUARANTORS

 

ARC ARABLOH001, LLC ARC ARABRNC001, LLC ARC ARBYCMI001, LLC ARC ARCBYPA001, LLC
ARC ARCTDNY001, LLC ARC ARGIDNE001, LLC ARC ARHDNFL001, LLC ARC ARKTGOH001, LLC
ARC ARMLNSC001, LLC ARC AROCTNY001, LLC ARC ARPBLCO001, LLC ARC ARPCLFL001, LLC
ARC ARPHRFL001, LLC ARC ARPQAOH001, LLC ARC ARRLDMS001, LLC ARC ARRTDNY001, LLC
ARC ARSPHFL001,LLC ARC ARVCTTX001, LLC ARC AZCLBSC001, LLC ARC BFCHSVA001, LLC
ARC BFDRDMO001, LLC ARC BFEDMOK001, LLC ARC BFMDBFL001, LLC ARC BFMWKWI001, LLC
ARC BFNRFNJ001, LLC ARC BFOKCOK001, LLC ARC BFOWAOK001, LLC ARC BFTULOK001, LLC
ARC BFYKNOK001, LLC ARC BJBBGSC001, LLC ARC BJBUFGA001, LLC ARC BJGRFNC001, LLC
ARC BJHLBNC001,LLC ARC BJHPTNC001, LLC ARC BJHWLGA001, LLC ARC BJINMSC001, LLC
ARC BJLNCNC001, LLC ARC BJNPTAL001, LLC ARC BJPDNSC001, LLC ARC BJRFDNC001, LLC

 

Schedule 1

 

 

 

 

ARC BJTSVNC001, LLC ARC BJWKTNC001, LLC ARC BSPSCAR001, LLC ARC CAOMHNE001, LLC
ARC CCALBGA001, LLC ARC CVCHSNY001, LLC ARC CVDRYFL001, LLC ARC CVRKRNC001, LLC
ARC DDBLKID001, LLC ARC DDENTAL001, LLC ARC DDSLVPA001, LLC ARC DFLVPIL001, LLC
ARC DFWCHKS001, LLC ARC DGABBLA001, LLC ARC DGADLAL001, LLC ARC DGALSMI001, LLC
ARC DGBKYMI001, LLC ARC DGBMNOH001, LLC ARC DGBMTTX001, LLC ARC DGBNTMO001, LLC
ARC DGBSMAL001, LLC ARC DGBSNKY001, LLC ARC DGCATIL001, LLC ARC DGCCPMO001, LLC
ARC DGCDNOH001, LLC ARC DGCLBIL001, LLC ARC DGCNTMI001, LLC ARC DGCPCTX001, LLC
ARC DGCPMMI001, LLC ARC DGCRGIL001, LLC ARC DGCVLAL001, LLC ARC DGDRNKY001, LLC
ARC DGDSNLA001, LLC ARC DGDTNOH001, LLC ARC DGELSTX001, LLC ARC DGFLNLA001, LLC
ARC DGFYTOH001, LLC ARC DGGDNMI001, LLC ARC DGGNSTX001, LLC ARC DGIWNGA001, LLC
ARC DGJSNMO001, LLC ARC DGJSPAL001, LLC

 

Schedule 1

 

 

 

 

ARC DGJSPAL002, LLC ARC DGJSPAL003, LLC ARC DGKGNOH001, LLC ARC DGLFTLA001, LLC
ARC DGLRHFL001, LLC ARC DGLTCMI001, LLC ARC DGLVLLA001, LLC ARC DGMCLMI001, LLC
ARC DGMLVLA001, LLC ARC DGMMTLA001, LLC ARC DGMNRLA001, LLC ARC DGMTATX001, LLC
ARC DGCDNOH001, LLC ARC DGCLBIL001, LLC ARC DGCNTMI001, LLC ARC DGCPCTX001, LLC
ARC DGCPMMI001, LLC ARC DGCRGIL001, LLC ARC DGCVLAL001, LLC ARC DGDRNKY001, LLC
ARC DGDSNLA001, LLC ARC DGMTSIA001, LLC ARC DGNMKMI001, LLC ARC DGNPTOH001, LLC
ARC DGOKHOH001, LLC ARC DGOLKAL001, LLC ARC DGOLSLA001, LLC ARC DGOROMO001, LLC
ARC DGPNKMI001, LLC ARC DGPVTLA001, LLC ARC DGQNCMO001, LLC ARC DGRBLLA001, LLC
ARC DGSATTX001, LLC ARC DGSBTTN001, LLC ARC DGSHNMI001, LLC ARC DGSLBAL001, LLC
ARC DGSMTFL001, LLC ARC DGSPHMI001, LLC ARC DGSSTAL001, LLC ARC DGSTJMI001, LLC
ARC DGSVLOH001, LLC ARC DGTBYAL001, LLC

 

Schedule 1

 

 

 

 

ARC DGTKSMI001, LLC ARC DGUVLMO001, LLC ARC DGWLLMI001, LLC ARC DGWTLIA001, LLC
ARC FEBTMMD001, LLC ARC FECNTOH001, LLC ARC FEEGBNY001, LLC ARC FEGRNOH001, LLC
ARC FENPXAZ001, LLC ARC DGMTSIA001, LLC ARC DGNMKMI001, LLC ARC DGNPTOH001, LLC
ARC DGOKHOH001, LLC ARC DGOLKAL001, LLC ARC DGOLSLA001, LLC ARC DGOROMO001, LLC
ARC DGPNKMI001, LLC ARC DGPVTLA001, LLC ARC FESAGMI001, LLC ARC FESHRTX001, LLC
ARC FEWLBNH001, LLC ARC GSBRKNY001, LLC ARC GSBRNTX001, LLC ARC GSCOSCO001, LLC
ARC GSDALTX001, LLC ARC GSEAGTX001, LLC ARC GSKNXTN001, LLC ARC GSNPRFL001, LLC
ARC GSPARTX001, LLC ARC GSPARWV001, LLC ARC GSREDCA001, LLC ARC GSSCYIA001, LLC
ARC GSSVAAZ001, LLC ARC HVHVPA0001 GP LLC ARC HVLHNPA001 GP LLC ARC HVLNDPA001
GP LLC ARC HVLNDPA002 GP LLC ARC HVLRKPA001 GP LLC ARC HVLSDPA001 GP LLC ARC
HVPMTPA001 GP LLC ARC HVSGHPA001 GP LLC ARC HVSHPA0001 GP LLC ARC HVSPKPA001 GP
LLC ARC HVSTNPA001 GP LLC

 

Schedule 1

 

 

 

 

ARC HVSTNPA002 GP LLC ARC HVSVPA0001 GP LLC ARC HVWPTPA001 GP LLC ARC HVWYMPA001
GP LLC ARC FESAGMI001, LLC ARC FESHRTX001, LLC ARC FEWLBNH001, LLC ARC
GSBRKNY001, LLC ARC GSBRNTX001, LLC ARC GSCOSCO001, LLC ARC GSDALTX001, LLC ARC
GSEAGTX001, LLC ARC IHBRGLA001, LLC ARC IHSAL0R001, LLC ARC JJAMHNY001, LLC ARC
JJPLYMA001, LLC ARC JJWATNJ001, LLC ARC KGADRIA001, LLC ARC KGBLVMO001, LLC ARC
KGBLVMO002, LLC ARC KGFGRMO001, LLC ARC KGHLSMO001, LLC ARC KGMNTMO001, LLC ARC
KGNLAIA001, LLC ARC KGSPFMO001, LLC ARC KGSPFMO002, LLC ARC KGSPFMO003, LLC ARC
KGSPFMO004, LLC ARC KGSPFMO005, LLC ARC KGSPFMO006, LLC ARC KGSPFMO007, LLC ARC
KGSPFMO008, LLC ARC KGWYVMO001, LLC ARC LWAUGGA001, LLC ARC MBOKCOK001, LLC ARC
MBWESTX001, LLC ARC NTDLVGA001, LLC ARC NTKNSGA001, LLC ARC NTLBNGA001, LLC ARC
ORBVAMI001, LLC ARC ORRSVMI001, LLC ARC ORSGNMI001, LLC ARC ORWFDMI001, LLC ARC
PBLVGNV001, LLC

 

Schedule 1

 

 

 

 

ARC PBNWLPA001, LLC ARC PBSTKCA001, LLC ARC PMOTTIL001, LLC ARC RNAUGGA001, LLC
ARC RNDKSTN001, LLC ARC RNKSCKS001, LLC ARC RNMPHTN001, LLC ARC RNNAUSC001, LLC
ARC RNNCSIN001, LLC ARC RNSMPTN001, LLC ARC RNSVLGA001, LLC ARC RNVLDGA001, LLC
ARC SEBRDFL001, LLC ARC SEMTDFL001, LLC ARC TJPTLME001, LLC ARC TPCANNY001, LLC
ARC TSFRCSC001, LLC ARC TSKMZMI001, LLC ARC TSMDNGA001, LLC ARC TSPTKCT001, LLC
ARC USMNEMN001, LLC ARC VACLDID001, LLC ARC WGACWGA001, LLC ARC WGANGNY001, LLC
ARC WGBKLNY001 LLC ARC WGBKLNY002 LLC ARC WGELKIN001, LLC ARC WGFSTMS001, LLC
ARC WGLSPGA001, LLC ARC WGMRCLA001, LLC ARC WGPTHNY001 LLC ARC WGQNSNY001 LLC
ARC WGQNSNY002 LLC ARC WGQNSNY003 LLC ARC WMEBBPA001, LLC ARC WPMRNOH001, LLC
CRE JV Mixed Five IL 1 Branch Holdings LLC ARC FEHOUTX 001, LLC ARC JBDESMO001,
LLC ARC JBTDAOR001, LLC ARC JBCCRTX001, LLC ARC JBVANWA001, LLC ARC JBHOUTX001,
LLC ARC WGBYRMS001, LLC

 

Schedule 1

 

 

 

 

ARC WGIRDNY001, LLC ARC WGPYNNY001, LLC ARC WRELPTX001, LLC ARC WPIACIA001, LLC
ARC GEMSKWI001, LLC ARC LMLUFTX001, LLC ARC FESPKWA001, LLC ARC VZHRMMD001, LLC
ARC RRBDFTX001, LLC ARC ROC17MA LLC ARC PANJOH54 LLC ARC ROCK17MA Member LLC ARC
PANJOH54 Member LLC ARC PA-QRS Trust Member LLC ARC PA-QRS Trust,

 

Schedule 1

 

 

 

 

 

EXHIBIT A

 

COUNTERPART TO AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

 

In witness whereof, the undersigned Additional Guarantor has caused this Amended
and Restated Subsidiary Guaranty Agreement to be executed and delivered by its
officer thereunto duly authorized as of ______________ ____, 20___.

 

      [NAME OF ADDITIONAL GUARANTOR]       By:       Name:       Title:  

 

Exhibit A

  

 

 

 

EXHIBIT B

 

FORM OF RELEASE OF GUARANTOR

 

In witness whereof, the undersigned Administrative Agent, on behalf of the
Credit Parties, hereby releases and discharges ____________________ from any and
all obligations and liabilities of ____________________ to the Credit Parties
under that certain Amended and Restated Subsidiary Guaranty Agreement dated as
of July 2, 2012 executed by the Subsidiary Guarantors of American Realty Capital
Operating Partnership, LP, a Delaware limited partnership, described therein in
favor of Administrative Agent for the benefit of the Credit Parties.

 

Wells Fargo Bank, National Association, as Administrative Agent

 

By:       Name:       Title:    

 

Exhibit B

 

 

 

